Citation Nr: 0836319	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  02-04 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to service connection for irritable bowel 
syndrome.

2.  Entitlement to service connection for residuals of 
cholecystitis, cholelithiasis, cholecystectomy (gall bladder 
removal), and bile duct surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant had verified active service from July 1976 to 
April 1982, which included combat service.  He had 14 years, 
9 months, and 15 days of prior service.

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  By a rating action in May 2001, the 
RO determined that new and material evidence had not been 
received to reopen the claim of entitlement to service 
connection for a stomach condition (claimed as gallbladder 
condition).

On April 23, 2003, the appellant and his spouse appeared at 
the RO and testified via videoconference before the 
undersigned Veterans Law Judge, sitting in Washington, D. C.  
A transcript of that hearing is of record.

In an August 2004 decision, the Board determined that new and 
material evidence had been submitted and reopened the claim 
of entitlement to service connection for a gastrointestinal 
disability.  The Board then remanded the case to the RO for 
additional development of the record and a de novo review of 
the evidence. Following the requested development, a 
supplemental statement of the case (SSOC) was issued in 
December 2004.

In August 2007, the current claim was again remanded by the 
Board for full compliance with the prior remand instructions 
for a VA examination with a medical opinion.  Pursuant to the 
remand, this was obtained and associated with the claims 
folder.  An SSOC was issued in January 2008.





FINDINGS OF FACT

1.  Irritable bowel syndrome is attributable to service.

2.  Residuals of cholecystitis, cholelithiasis, 
cholecystectomy (gall bladder removal), and bile duct surgery 
are not attributable to service, or service-connected 
disability.


CONCLUSIONS OF LAW

1.  Irritable bowel syndrome was incurred in service.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  Residuals of cholecystitis, cholelithiasis, 
cholecystectomy (gall bladder removal), and bile duct surgery 
were not incurred in or aggravated by service, and are not 
proximately due to service- connected disability.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  Notice must be 
provided "at the time" that VA receives a completed or 
substantially complete application for VA-administered 
benefits.  Pelegrini at 119 (2004).  This timing requirement 
applies equally to the initial-disability-rating and 
effective-date elements of a service connection claim.  
Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
January 2005 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.

However, notice of the disability rating and effective date 
elements was not provided until March 2006, after the initial 
rating decision.  This is error and presumed prejudicial to 
the appellant unless VA can demonstrate otherwise.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In this case, 
the Board finds that there is no prejudice to the appellant 
in this timing error because the claim was subsequently 
readjudicated in January 2008 and VA sent the appellant a 
Supplemental Statement of the Case dated the same notifying 
him of the actions taken and evidence obtained or received.  
Furthermore, the appellant has been represented throughout 
this appeal by an accredited veterans service organization.  
The appellant has not been deprived of information needed to 
substantiate his claims and the very purpose of the VCAA 
notice has not been frustrated by the timing error here.  In 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Complete service 
medical records are not associated with the claims folder.  
However, VA discharged its duty to assist obligations by 
requesting these records twice.  Some records were received 
and these are included in the claims folder.  The responses 
to VA's 3101 requests for records are also included in the 
claims folder.

Furthermore, pursuant to the duty to assist, VA afforded the 
appellant a VA examination and obtained a medical opinion 
concerning the claimed disability in November 2007.  Also, VA 
provided the appellant a hearing before the undersigned in 
April 2003.  A copy of the transcript is associated with the 
claims file.  At his hearing, the appellant indicated for the 
record that he knew of no additional evidence to submit in 
support of his claim.  We find that there is no indication 
that there is any additional relevant evidence to be obtained 
either by the VA or by the appellant, and there is no other 
specific evidence to advise him to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary). 

VA has done everything reasonably possible to assist the 
claimant.  Accordingly, appellate review may proceed without 
prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Service Connection

Initially, the Board notes that the appellant does not assert 
that his claimed digestive problems are a result of combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not 
for application in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303.
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Ulcer, peptic (gastric or duodenal) shall be considered to 
have been incurred in or aggravated by service although not 
otherwise established during the period of service if 
manifested to a compensable degree within one year following 
service in a period of war or following peacetime service on 
or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131 (West 2002); 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  This includes any 
increase in disability (aggravation) that is proximately due 
to or the result of a service connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disease or injury.  
Allen v. Brown, 7 Vet.App. 439 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).


Background

The appellant had verified active service from July 1976 to 
April 1982.  Available service medical records reflect as 
follows:  In January 1962, the appellant complained of having 
epigastric pain.  Examination was unremarkable.  In May 1963, 
the appellant was admitted to the emergency room with 
complaints of periumbilical pain; appendicitis was suspected, 
but no disease was found and testing was normal.  The 
appellant was asymptomatic the next day.  The impression was 
constipation---gas pain.  In February 1964, the appellant 
reported having persistent epigastric pain after eating 
greasy foods.  In May 1964, the appellant reported epigastric 
distress.  Pain started after meals.  It was noted that he 
had reported to the ER the night before and was given Maalox.  
In May 1971, the appellant was afforded a periodic 
examination.  Examination of the abdomen and viscera was 
negative.  Physical examination dated September 1964 reflects 
normal clinical evaluation, and the appellant denied any 
history of frequent indigestion, stomach or intestinal 
trouble, or gall bladder trouble or gall stones.  In August 
1976, the appellant underwent a flight physical examination.  
At that time, it was noted that he was overweight, but no 
abnormalities of the gastrointestinal system were documented.

Post service, the appellant underwent a VA examination in 
April 1989.  No gastrointestinal defects were noted.  He 
again underwent a VA examination in April 1991; at this time, 
he complained of painful stomach with some food.  No 
diagnosis was rendered.

Post service medical records reflect that the appellant 
received medical care at VA/Brooks Army Medical Center 
(BAMC).  An emergency care report dated May 1991 reflects 
that the appellant presented with complaints of low abdominal 
pain that began after eating dinner.  By history, he had been 
seen earlier for milder pain, but it later became worse with 
vomiting.  He denied having had a bowel movement and 
flatulence this day.  The appellant reported that he had been 
told he had irritable bowel syndrome.  Objectively, the 
abdomen was obese and mildly tender at the left lower 
quadrant, with no rebound or guarding.  The assessment was 
abdominal pain and he was released home.  Another treatment 
record dated May 1991 showed an assessment for irritable 
bowel.  The appellant was referred to the GI clinic.

A June 1991 ultrasound showed gallstones.  BAMC records dated 
July 1991 reflect a 6-month history of epigastric pain.  It 
was noted that he had a history showing possible acute 
cholecystitis.  Cholelisthiasis was ruled out as was a 
chronic pancreatic disability.  By history, the appellant 
reported that he was told that he had ulcers 20 years ago, 
but no diagnosis was made.

BAMC records dated August 1991 reflect that the appellant was 
seen for constant, sharp abdominal pain relieved by 
medication.  Objectively, the abdomen was obese and diffusely 
tender without rebounding or guarding.  There were decreased 
bowel sounds in all quadrants.  The assessment was abdominal 
pain secondary to gas.

BAMC records dated July 1993 reflect a history of dyspepsia.  
In September 1993, it was noted that the appellant had a 
history of recurrent abdominal pain and gallstones.  
Gastritis was also noted.  In December 1993, an examiner 
indicated that the appellant did not have cholelithiasis.  In 
March 1994, the appellant reported having abdominal cramping 
and he was given a "GI cocktail."

Additional BAMC medical records were received.  In February 
1994, an emergency care report reflects complaints of supra 
umbilical, dull pain.  History of similar episodes was noted.  
The assessment was abdominal pain, etiology unclear, 
resolved.  In March 1994, the appellant was treated for an 
umbilical hernia.  In August 1994, it was again noted that 
the appellant had dyspepsia.

BAMC records show that, in October 2000, the appellant was 
hospitalized for acute cholecystitis and underwent an open 
cholecystectomy.  There were numerous adhesions of the 
transverse colon to the gallbladder.  The gallbladder 
contained a large yellow gallstone.  In a February 2002 
letter, it was noted that the appellant had undergone a 
cholecystectomy for symptomatic cholelithiasis and that the 
pathology revealed chronic cholecystitis and cholelithiasis.  
In a March 2004 letter, it was noted that the appellant was 
followed for gastroesophogeal reflux disease (GERD).

In April 2003, the appellant testified via videoconference 
before the undersigned.  He testified that he had had 
gallbladder problems since service and that these gallbladder 
problems caused his current stomach problems.  His 
representative indicated that the issue of service connection 
for a gallbladder disorder was separate from the prior final 
denial of service connection for a stomach disorder.  The 
appellant related that recently, it was determined that the 
walls of his gallbladder had deteriorated and the gallbladder 
was removed.  He indicated that during service, he underwent 
a bile duct operation in 1974 or 1975.  He further indicated 
that his symptoms were somewhat better since his October 2002 
operation, but not gone. When questioned whether or not the 
he currently had an ulcer problem or an acid problem, he 
related that his physician had not told him.

In November 2007, a VA examination was conducted.  It is 
noted that the examiner reviewed the claims file.  The 
examiner reported the relevant medical history and the 
current examination findings.  The diagnoses were:  Post 
operative cholecystectomy with residual right upper quadrant 
discomfort; gastrointestinal disorder--- irritable bowel 
syndrome, service-connected in the service; and no specific 
stomach symptoms from a clinical standpoint.  The examiner 
opines that:

...the gastrointestinal disorder which 
[the] patient had in the service is 
unrelated to the cholecystitis and the 
cholecystectomy which [the] patient had 
in October 2000, the rationale being that 
the patient had no clinical symptoms of 
cholecystitis and right upper quadrant 
pain while he was in service.  The 
symptoms of cholecystitis did not develop 
until prior to the operation of October 
2000 when the cholecystectomy was 
performed.  The symptoms of cholecystitis 
was localized right upper quadrant pain 
is specific for the diagnosis of 
cholecystitis whereas the discomfort the 
patient had in the service as in the 
lower abdominal area bilaterally, 
diffusely located, accompanied by five 
bowel movements a day with gas and 
bloating.  So it is not as likely as not 
that the gastrointestinal disorder had 
any relationship to the cholelithiasis, 
cholecystitis and cholecystectomy that 
the patient had in October of 2000.

Analysis

As service medical records are incomplete and largely 
missing, the Board recognizes its heightened duty to explain 
its findings and conclusions and to consider the benefit of 
the doubt in cases where records are unavailable.  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991); Dixon v. Derwinski, 3 
Vet. App. 261 (1992).

Here, the evidence of record shows that the appellant's in-
service symptoms of epigastric distress are attributable to 
irritable bowel syndrome.  Available service medical records 
note numerous episodes of epigastric distress.  Post service 
medical records reflect the presence of irritable bowel 
syndrome.  Report of VA examination dated November 2007 
relates the in-service epigastric pain symptoms to irritable 
bowel syndrome.  While the examiner is somewhat inarticulate 
with his verbiage, the diagnosis of irritable bowel 
syndrome's onset in service is clear.  Any doubt is resolved 
in favor of the appellant.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

However, regarding the claim for residuals of cholecystitis, 
cholelithiasis, cholecystectomy (gall bladder removal) and 
bile duct surgery, the Board concludes that the preponderance 
of the evidence is against service connection.  Absent a 
relative balance of the evidence, the evidence is not in 
equipoise and the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).

Cholecystitis and cholelithiasis are not shown in service, or 
for many years after service.  These conditions are shown 
just prior to the cholecystectomy performed in 2000.  Further 
weighing against the claim, report of VA examination dated 
November 2007 reflects that the appellant's in-service 
complaints are not early manifestation of cholecystitis or 
cholelithiasis.  The examiner noted that the symptomatology 
shown in service was inconsistent with that for cholecystitis 
and cholelithiasis.  Moreover, the examiner opined that the 
GI disorder the appellant had in service "is unrelated to 
the cholecystitis and the cholecystectomy" the appellant had 
in October 2000.  As such, no nexus exists between in-service 
irritable bowel syndrome and post service onset of 
cholecystitis and the cholecystectomy.

The Board observes that no medical evidence has been 
presented attributing cholecystitis, cholelithiasis, and 
cholecystectomy to service.  Also, the Board observes that 
the medical records show no indication of residuals of bile 
duct surgery.  Available service medical records are silent 
for bile duct surgery and the post service medical records 
contain no history of bile duct surgery.  The first report of 
bile duct surgery having been performed in service is many 
years after service discharge during the appellant's 
videoconference hearing in 2003.  In the end, competent 
evidence of residuals of bile duct surgery attributable to 
service has not been presented.  His report of an in-service 
operation is inconsistent with the contemporaneous records, 
inconsistent with the recent VA opinion and inconsistent with 
the medical records at the time of the post-service surgery.  
It is far more likely that a prior history of surgery would 
have been noted when he underwent the recent operative 
procedure.  In sum, we find the report of in-service gall 
bladder surgery to be unreliable.

The Board notes that the medical record contains isolated 
references to dyspepsia and GERD.  However, these conditions 
are not shown in service, or soon after service, and have not 
been attributed to service or service-connected disability by 
competent evidence.  Additionally, the appellant testified 
that he has not been told that he has ulcer disability.  
Therefore, in view of the above, and mindful that the 
appellant had not contended any other GI disabilities 
attributable to service, service connection for GI 
disability, other than irritable bowel syndrome, is not 
warranted.

The Board has considered the appellant's statements.  He is 
certainly competent to state that he suffered from stomach 
pain during and after service, and that he had other 
symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, his opinion that his post service gall bladder 
problems were manifested as abdominal pain in service is not 
competent evidence.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"); see also Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
The Board finds that the etiology of cholecystitis and 
cholelithiasis, first manifested many years after service, is 
far too complex a medical question to lend itself to the 
opinion of a layperson.  Accordingly, the claim is denied.
ORDER

Service connection for irritable bowel syndrome is granted.

Service for residuals of cholecystitis, cholelithiasis, 
cholecystectomy (gall bladder removal) and bile duct surgery 
is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


